Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1, 3, 5, and 7-10  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

(d) PATENTS AND PUBLISHED APPLICATIONS EFFECTIVE AS PRIOR ART.—For purposes of determining whether a patent or application for patent is prior art to a claimed invention under subsection (a)(2), such patent or application shall be considered to have been effectively filed, with respect to any subject matter described in the patent or application—
(2) if the patent or application for patent is entitled to claim a right of priority under section 119, 365(a), 365(b), 386(a), or 386(b), or to claim the benefit of an earlier filing date under section 120, 121, 365(c), or 386(c)  based upon 1 or more prior filed applications for patent, as of the filing date of the earliest such application that describes the subject matter.

	Claims 1, 3, 5, and 7-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Johnson et al. (WO 2018/232377). 
Johnson et al. (WO 2018/232377) claims priority to three U.S. Patent applications: 62/521,346, 62/584,718, 62/628,905, the latest being filed on 09 February 2018. All subject matter cited in this Office Action can be found within these U.S. Patent applications. 
Regarding claim 1, Johnson et al. teaches a docking support device of a marine vessel comprising: (Pg. 3, ll. 7-9; See "One or more embodiments of the invention relate generally to ranging sensor systems and more particularly, for example, to systems and methods for perimeter ranging for use a LiDAR detecting a distance of a body which lies in the surroundings of an own marine vessel, with use of a laser, a short range body detection sensor whose detectable distance of the body is shorter than a detectable distance of the LiDAR, (Pg. 24, ll. 27-32; See "Alternatives include ultrasonic sensor arrays, LIDAR systems, and short range radar systems. Conventional ultrasonic sensor arrays typically do not provide sufficient resolution and range to detect relatively small navigation hazards or to allow a user to specify a docking location, and so, like conventional radar systems, conventional ultrasonic sensor arrays would typically need supplemental perimeter sensor data from a separate perimeter ranging system to provide reliable and safe docking assist, which would increase system cost and complexity.") a docking object detector detecting a docking object, which is an object at which the own marine vessel is to dock, based on an output signal of the LiDAR, (Pg. 25, ll. 27-33; See "Lidar is improving rapidly and has the advantage of being able to detect navigation hazards without ambient light. Lidar produces a 3d point cloud and so is suited to measuring distances to the dock, and analytics to determine dock/obstacle vs water are straightforward since the water is substantially a flat plane and objects more than a predetermined threshold above this plane can be designated as navigation hazards. The LID AR data can be rendered as an image from an elevated perspective, making it relatively easy and intuitive for a user to designate a target docking position.") an obstacle detector detecting an obstacle in the surroundings of the own marine vessel, based on an output signal of the short range body detection sensor, (Pg. 59, ll. 26-34; See "In accordance with various related embodiments, a docking assist system may be configured to provide virtual bumpers or spatial safety margins about the perimeter of mobile structure 101 as the mobile structure navigates. For example, system 100 may be configured to attenuate joystick velocity demand upon the detected approach of or to a navigation obstacle or hazard (e.g., to reduce a component of the velocity of mobile structure 101 towards the detected hazard). Such attenuation may be greater as distance to the detected hazard decreases, and, in some embodiments, the velocity demand may be set to zero once the distance to the hazard is within a preset minimum safety margin distance or virtual bumper size (e.g., 20cm, which may correspond to a typical stepping-off distance).") and a docking determination calculator determining whether docking at the docking object is achievable or not, based on a detection result of the docking object and a detection result of the obstacle, and outputs a determination result. (Pgs. 37-38, ll. 31-10; See "In accordance with various related embodiments, a docking assist system may be configured to provide virtual bumpers or spatial safety margins about the perimeter of mobile structure 101 as the mobile structure navigates. For example, system 100 may be configured to attenuate joystick velocity demand upon the detected approach of or to a navigation obstacle or hazard (e.g., to reduce a component of the velocity of mobile structure 101 towards the detected hazard). Such attenuation may be greater as distance to the detected hazard decreases, and, in some embodiments, the velocity demand may be set to zero once the distance to the hazard is within a preset minimum safety margin distance or virtual bumper size (e.g., 20cm, which may correspond to a typical stepping-off distance). To evaluate a selected target docking operation and allow or confirm or engage such selection only if the operation is achievable. To evaluate a selected target docking operation, docking assist system 100 may be configured to simulate the target docking process using a dynamic model of the docking process, including maneuvering characteristics of mobile structure 101 and any navigation hazards and/or external disturbances, as described herein. Such dynamic model (e.g., described more fully with respect to Figs. 4A-l land 13-24) may be used to simulate and thereby evaluate a selected target docking track, for example, and to automatically determine a target docking track (e.g., based, at least in part, on a selected target docking position and/or orientation). Moreover, such dynamic model may be used to evade a navigation hazard and/or to compensate for changing external disturbances.") wherein the docking object detector detects a relative distance of the docking object to the own marine vessel, based on the output signal of the LiDAR, (Pg. 25, ll. 27-33; See "Lidar is improving rapidly and has the advantage of being able to detect navigation hazards without ambient light. Lidar produces a 3d point cloud and so is suited to measuring distances to the dock, and analytics to determine dock/obstacle vs water are straightforward since the water is substantially a flat plane and objects more than a predetermined threshold above this plane can be designated as navigation hazards. The LID AR data can be rendered as an image from an elevated perspective, making it relatively easy and intuitive for a user to designate a target docking position.") and the obstacle detector detects a relative distance of the obstacle to the own marine vessel, based on the output signal of the short range body detection sensor, (Pg. 28, ll. 23-32; See "Because cameras intrinsically measure angle to a high degree of accuracy and precision, and because the camera mounting height above the water surface can be known 15 accurately, it is possible to obtain reliable distance measurements to navigation hazards in view of the cameras. More generally, controller 130 and/or a logic device of perimeter ranging system 148 (e.g., image analyzer 270 of Fig. 2D) may be configured to detect a perimeter of mobile structure 101 and a navigation hazard in captured imagery /perimeter sensor data provided by such cameras/imaging modules, for example, and to determine a range from the perimeter of mobile structure 101 to the detected navigation hazard based, at least in part, on the perimeter sensor data and the mounting heights corresponding to such imaging modules, as described herein.") and the docking determination calculator determines whether the obstacle is present or not between the own marine vessel and the docking object, based on the relative distance of the docking object and the relative distance of the obstacle; and determines that docking is not achievable, in a case where the obstacle is determined to be present, and determines that docking is achievable, in a case where the obstacle is determined not to be present. (Pgs. 37-38, ll. 31-10; See "In accordance with various related embodiments, a docking assist system may be configured to provide virtual bumpers or spatial safety margins about the perimeter of mobile structure 101 as the mobile structure navigates. For example, system 100 may be configured to attenuate joystick velocity demand upon the detected approach of or to a navigation obstacle or hazard (e.g., to reduce a component of the velocity of mobile structure 101 towards the detected hazard). Such attenuation may be greater as distance to the detected hazard decreases, and, in some embodiments, the velocity demand may be set to zero once the distance to the hazard is within a preset minimum safety margin distance or virtual bumper size (e.g., 20cm, which may correspond to a typical stepping-off distance). To evaluate a selected target docking operation and allow or confirm or engage such selection only if the operation is achievable. To evaluate a selected target docking operation, docking assist system 100 may be configured to simulate the target docking process using a dynamic model of the docking process, including maneuvering characteristics of mobile structure 101 and any navigation hazards and/or external disturbances, as described herein. Such dynamic 
Regarding claim 3, Johnson et al. teaches The docking support device of the marine vessel according to claim 1, wherein the docking object detector calculates a relative distance and a relative angle of the docking object to the own marine vessel, based on the output signal of the LiDAR and information on a body detection range of the LiDAR to the own marine vessel, (Pg. 25, ll. 27-33; See "Lidar is improving rapidly and has the advantage of being able to detect navigation hazards without ambient light. Lidar produces a 3d point cloud and so is suited to measuring distances to the dock, and analytics to determine dock/obstacle vs water are straightforward since the water is substantially a flat plane and objects more than a predetermined threshold above this plane can be designated as navigation hazards. The LID AR data can be rendered as an image from an elevated perspective, making it relatively easy and intuitive for a user to designate a target docking position." & Pg. 67, ll. 3-9; See "In various embodiments, docking assist system 100 may be configured to use video analytics to highlight navigational hazards such as objects (like posts) which might otherwise go unnoticed or are within a certain distance of a known route. Once docking assist system 100 has established the pathway and yaw angles of a docking route, this may displayed to the user as a zone through which the vessel occupies space, such as a an animated walkthrough of the route/yaw the vessel will take, or other methods to show a user the expected route context before the user accepts the docking maneuver.") and the obstacle detector calculates a relative distance and a relative angle of the obstacle to the own marine vessel, based on the output signal of the short range body detection sensor and information on a body detection range of the short range body detection sensor to the own marine vessel, (Pg. 25, ll. 1-3; See "Short range radar systems (e.g., including approximate square centimeter sized two and/or three dimensional radar antenna arrays configured to detect and/or range objects between a few centimeters and 10s of meters away)" & Pg. 26, ll. 7-26; See "A less  and the docking determination calculator determines whether the obstacle is present or not between the own marine vessel and the docking object, based on the relative distance and the relative angle of the docking object to the own marine vessel and the relative distance and the relative angle of the obstacle to the own marine vessel; and determines that docking is not achievable, in a case where the obstacle is determined to be present, and determines that docking is achievable, in a case where no obstacle is determined to be present. (Pgs. 37-38, ll. 31-10; See "In accordance with various related embodiments, a docking assist system may be configured to provide virtual bumpers or spatial safety margins about the perimeter of mobile structure 101 as the mobile structure navigates. For example, system 100 may be configured to attenuate joystick velocity demand upon the detected approach 
Regarding claim 5, Johnson et al. teaches A docking support device of a marine vessel comprising: a LiDAR detecting a distance of a body which lies in the surroundings of an own marine vessel, with use of a laser, (Pg. 25, ll. 27-33; See "Lidar is improving rapidly and has the advantage of being able to detect navigation hazards without ambient light. Lidar produces a 3d point cloud and so is suited to measuring distances to the dock, and analytics to determine dock/obstacle vs water are straightforward since the water is substantially a flat plane and objects more than a predetermined threshold above this plane can be designated as navigation hazards. The LIDAR data can be rendered as an image from an elevated perspective, making it relatively easy and intuitive for a user to designate a target docking position.") a short range body detection sensor whose detectable distance of the body is shorter than a detectable distance of the LiDAR, (Pg. 24, ll. 27-32; See "Alternatives include ultrasonic sensor arrays, LIDAR systems, and short range radar systems. Conventional ultrasonic sensor arrays typically do not provide sufficient resolution and range to detect relatively small navigation hazards or to allow a user to specify a docking location, and so, like conventional radar systems, conventional ultrasonic sensor arrays a docking object detector detecting a docking object, which is an object at which the own marine vessel is to dock, based on an output signal of the LiDAR, (Pg. 25, ll. 27-33; See "Lidar is improving rapidly and has the advantage of being able to detect navigation hazards without ambient light. Lidar produces a 3d point cloud and so is suited to measuring distances to the dock, and analytics to determine dock/obstacle vs water are straightforward since the water is substantially a flat plane and objects more than a predetermined threshold above this plane can be designated as navigation hazards. The LID AR data can be rendered as an image from an elevated perspective, making it relatively easy and intuitive for a user to designate a target docking position.") an obstacle detector detecting an obstacle in the surroundings of the own marine vessel, based on an output signal of the short range body detection sensor, (Pg. 59, ll. 26-34; See "In accordance with various related embodiments, a docking assist system may be configured to provide virtual bumpers or spatial safety margins about the perimeter of mobile structure 101 as the mobile structure navigates. For example, system 100 may be configured to attenuate joystick velocity demand upon the detected approach of or to a navigation obstacle or hazard (e.g., to reduce a component of the velocity of mobile structure 101 towards the detected hazard). Such attenuation may be greater as distance to the detected hazard decreases, and, in some embodiments, the velocity demand may be set to zero once the distance to the hazard is within a preset minimum safety margin distance or virtual bumper size (e.g., 20cm, which may correspond to a typical stepping-off distance).") and a docking determination calculator determining whether docking at the docking object is achievable or not, based on a detection result of the docking object and a detection result of the obstacle, and outputs a determination result. (Pgs. 37-38, ll. 31-10; See "In accordance with various related embodiments, a docking assist system may be configured to provide virtual bumpers or spatial safety margins about the perimeter of mobile structure 101 as the mobile structure navigates. For example, system 100 may be configured to attenuate joystick velocity demand upon the detected approach of or to a navigation obstacle or hazard (e.g., to reduce a component of the velocity of mobile structure 101 towards the detected hazard). Such attenuation may be greater as wherein the docking object detector calculates a coordinate of the docking object in a LiDAR coordinate system, which is a coordinate system to the LiDAR, based on the output signal of the LiDAR; and by applying rotation and parallel translation with use of predetermined parameters of coordinate conversion, converts the coordinate of the docking object in the LiDAR coordinate system into a coordinate of the docking object in a marine vessel coordinate system, which is a coordinate system to the own marine vessel, (Pg. 23, ll. 11-15; See "Each sensor adapted to measure a direction (e.g., velocities, accelerations, headings, or other states including a directional component) may be implemented with a mount, actuators, and/or servos that can be used to align a coordinate frame of the sensor with a coordinate frame of any element of system 100B and/ or mobile structure 101." & Pg. 25, ll. 27-33; See "Lidar is improving rapidly and has the advantage of being able to detect navigation hazards without ambient light. Lidar produces a 3d point cloud and so is suited to measuring distances to the dock, and analytics to determine dock/obstacle vs water are straightforward since the water is substantially a flat plane and objects more than a predetermined threshold above this plane can be designated as navigation hazards. The LIDAR data can be rendered as an image from an elevated perspective, making it relatively easy and intuitive for a user to designate a target docking and the obstacle detector calculates a coordinate of the obstacle in a short range sensor coordinate system, which is a coordinate system to the short range body detection sensor, based on the output signal of the short range body detection sensor; and, by applying rotation and parallel translation with the use of predetermined parameters of coordinate conversion, converts the coordinate of the obstacle in the short range sensor coordinate system into a coordinate of the obstacle in the marine vessel coordinate system. (Pg. 23, ll. 11-15; See "Each sensor adapted to measure a direction (e.g., velocities, accelerations, headings, or other states including a directional component) may be implemented with a mount, actuators, and/or servos that can be used to align a coordinate frame of the sensor with a coordinate frame of any element of system 100B and/ or mobile structure 101." & Pg. 24, ll. 27-32; See "Alternatives include ultrasonic sensor arrays, LIDAR systems, and short range radar systems. Conventional ultrasonic sensor arrays typically do not provide sufficient resolution and range to detect relatively small navigation hazards or to allow a user to specify a docking location, and so, like conventional radar systems, conventional ultrasonic sensor arrays would typically need supplemental perimeter sensor data from a separate perimeter ranging system to provide reliable and safe docking assist, which would increase system cost and complexity." & Pg. 59, ll. 26-34; See "In accordance with various related embodiments, a docking assist system may be configured to provide virtual bumpers or spatial safety margins about the perimeter of mobile structure 101 as the mobile structure navigates. For example, system 100 may be configured to attenuate joystick velocity demand upon the detected approach of or to a navigation obstacle or hazard (e.g., to reduce a component of the velocity of mobile structure 101 towards the detected hazard). Such attenuation may be greater as distance to the detected hazard decreases, and, in some embodiments, the velocity demand may be set to zero once the distance to the hazard is within a preset minimum safety margin distance or virtual bumper size (e.g., 20cm, which may correspond to a typical stepping-off distance).") wherein the docking determination calculator, in the marine vessel coordinate system, connects coordinates of two docking objects, which are closely located each other, to calculate a boundary line of the docking objects; (Pg. 7, ll. 27-34; See "In some embodiments, directional measurements may initially be referenced to a coordinate frame of a particular sensor (e.g., a and, in the marine vessel coordinate system, determines that docking is not achievable in a case where the coordinate of the obstacle is present in a region between the boundary line and the own marine vessel, and determines that docking is achievable in a case where the coordinate of the obstacle is not present (Pgs. 37-38, ll. 31-10; See "In accordance with various related embodiments, a docking assist system may be configured to provide virtual bumpers or spatial safety margins about the perimeter of mobile structure 101 as the mobile structure navigates. For example, system 100 may be configured to attenuate joystick velocity demand upon the detected approach of or to a navigation obstacle or hazard (e.g., to reduce a component of the velocity of mobile structure 101 towards the detected hazard). Such attenuation may be greater as distance to the detected hazard decreases, and, in some embodiments, the velocity demand may be set to zero once the distance to the hazard is within a preset minimum safety wherein the LiDARs, which are provided in plural, are arranged so that each of the LiDARs detects a body which exists in an angular range of the horizontal direction which is different from others in the surrounding area of the own marine vessel, and the short range body detection sensors, which are provided in plural, are arranged so that each of the short range body detection sensors detects a body which exists in an angular range of the horizontal direction which is different from others in the surrounding area of the own marine vessel. (Figs 2A-K; Pg. 23, ll. 25-29; See "Figs. 2A-K show diagrams illustrating various aspects of a perimeter ranging system for a docking assist system in accordance with an embodiment of the disclosure. For example, Fig. 2A shows diagram 200 illustrating mounting positions and corresponding monitoring perimeters for perimeter ranging system components associated with powered yacht arrangement 210 and sailboat arrangement 220." & Pg. 24, ll. 27-32; See "Alternatives include ultrasonic sensor arrays, LIDAR systems, and short range radar systems. Conventional ultrasonic sensor arrays typically do not provide sufficient resolution and range to detect relatively small navigation hazards or to allow a user to specify a docking location, and so, like conventional radar systems, conventional ultrasonic sensor arrays would typically need supplemental perimeter sensor data from a separate perimeter ranging system to provide reliable and safe docking assist, which would increase system cost and complexity.")
the docking support device of the marine vessel according to claim 1, wherein the docking determination calculator informs a user of a determination result on the achievability of docking, via an informing device. (Pgs. 37-38, ll. 7-10; See "Display view 301 of Fig. 3B shows an image 321 of a docking area proximate mobile structure 101 and including docks 322, slip 324, and mooring lines 325. Also shown in display view 301 is a user providing user selection 340 to drag mobile structure icon 101 from starting position and/or orientation "l" along target docking track 342 and to target docking position and/or orientation "2". In some embodiments, a user may employ a two finger touch to a touchscreen display of user interface 120 to identify target docking track 342 and/or target docking position and/or orientation "2". A user may employ similar techniques to designate the target docking track ("l" through "4" and/or target docking position and/or orientation "4" in display view 302 of Fig. 3C. Display view 302 illustrates it can be nonobvious how a user wishes to dock mobile structure 101, and in the illustrated example, the user has chosen to be stem too, rather than side or bow too. Even when side too, a user may chose port or starboard sides as preferred due to wind direction, proximity to friends next door, facility to refuel, etc. Also shown in display view 302 are posts 325, which may be used to moor mobile structure 101. Display view 303 of Fig. 3D shows an image or chart of a docking area proximate mobile structure 101 and including dock 322, target docking path 342, and water current disturbance indicator 360. As shown, docking assist system 100 has determined target docking path 342 so as to compensate for water current disturbance 360 and simplify docking of mobile structure 101 to dock 322. Display view 304 of Fig. 3E shows and image or chart of a docking area proximate mobile structure 101 and including dock 322, slip 324, other docked watercraft 330, initial portion of target docking path 342a, final portion of target docking path 342b, and wind disturbance indicator 362. As shown, docking assist system 100 has determined target docking paths 342a and 342b so as to compensate for wind disturbance 362 and dock mobile structure 101 at slip 324 of dock 322. In accordance with various related embodiments, a docking assist system may be configured to provide virtual bumpers or spatial safety margins about the perimeter of mobile structure 101 as the mobile structure navigates. For example, system 100 may be configured to attenuate joystick velocity demand upon the detected approach of or to a navigation obstacle 
Regarding claim 8, Johnson et al. teaches The docking support device of the marine vessel according to claim 1, further comprising an automatic docking controller performing automatic docking control which performs automatic steering of a marine vessel, in order to achieve the docking at the docking object, (Pg. 34, ll. 23-31; See "Advantageously, embodiments provide a user substantial influence over docking maneuvers; for example, the user may chose when to engage the autonomous docking process (e.g., the user may define both a starting point and an ending point of the docking maneuver). A user wishing to exercise relatively tight control over the starting point can engage the autonomous docking process closer to the target docking position, whereas a user wishing less control over the process could engage earlier, thereby allowing the docking assist system to manage more of the maneuver. In some embodiments, a safety limit may limit how early the process can be engaged, such as no further than 20 boat lengths from the target docking position.") wherein the automatic docking controller performs the automatic docking control, in a case where it is determined by the docking determination calculator that docking is achievable, and ceases the automatic docking control, in a case where it is determined by the docking determination calculator that docking is not achievable. (Pgs. 37-38, ll. 31-10; See "In accordance with various related embodiments, a docking assist system may be configured to provide virtual bumpers or spatial safety margins about the perimeter of mobile structure 101 as the mobile structure navigates. For example, system 100 may be configured to attenuate joystick velocity demand upon the detected approach of or to a navigation obstacle or hazard (e.g., to reduce a component of the velocity of mobile structure 101 towards the detected hazard). Such attenuation may be greater as distance to the detected hazard decreases, and, in some embodiments, the velocity demand may be set to zero once the distance to the hazard is within a preset minimum safety margin distance or virtual bumper size (e.g., 20cm, which may correspond to a typical stepping-off distance). To evaluate a selected target docking operation and allow or confirm or engage such selection only if the operation is achievable. To evaluate a selected target docking operation, docking assist system 100 may be configured to simulate the target docking process using a dynamic model of the docking process, including maneuvering characteristics of mobile structure 101 and any navigation hazards and/or external disturbances, as described herein. Such dynamic model (e.g., described more fully with respect to Figs. 4A-l land 13-24) may be used to simulate and thereby evaluate a selected target docking track, for example, and to automatically determine a target docking track (e.g., based, at least in part, on a selected target docking position and/or orientation). Moreover, such dynamic model may be used to evade a navigation hazard and/or to compensate for changing external disturbances.")
Regarding claim 9, Johnson et al. teaches The docking support device of the marine vessel according to claim 8, further comprising a target docking point designation calculator accepting from a user designation to designate a target docking point at which docking is actually to be performed, from among docking objects which are detected by the docking object detector, (Pg. 34, ll. 6-22; See "In some embodiments, user interface 120 and/or controller 130 may be configured to render, on a display of user interface 120, a selectable image or icon representing at least the profile of mobile structure 101 over a navigational chart of a docking area and/or a camera image of an area surrounding mobile structure 101 and including the docking area, captured  by perimeter ranging system 148. Such icon may be moved wherein the docking determination calculator determines whether the obstacle is present or not between the own marine vessel and the target docking point, and determines whether docking is achievable or not, depending on the presence or absence of the obstacle, (Pgs. 37-38, ll. 31-10; See "In accordance with various related embodiments, a docking assist system may be configured to provide virtual bumpers or spatial safety margins about the perimeter of mobile structure 101 as the mobile structure navigates. For example, system 100 may be configured to attenuate joystick velocity demand upon the detected approach of or to a navigation obstacle or hazard (e.g., to reduce a component of the velocity of mobile structure 101 towards the detected hazard). Such attenuation may be greater as distance to the detected hazard decreases, and, in some embodiments, the velocity demand may be set to zero once the distance to the hazard is within a preset minimum safety margin distance or virtual bumper size (e.g., 20cm, which may correspond to a typical stepping-off distance). To evaluate a selected target docking operation and allow or confirm or engage such selection only if the operation is achievable. To evaluate a selected target docking operation, docking assist system 100 may be configured to simulate the target docking process using a dynamic model of the docking process, including maneuvering characteristics of mobile structure 101 and any navigation hazards and/or external disturbances, as described herein. Such dynamic model (e.g., described more fully with respect to and the automatic docking controller performs, in the automatic docking control, automatic steering of the marine vessel, in order to achieve the docking at the target docking point. (Pg. 36, ll. 9-26, See “The simplest target docking tracks are for mobile structures with thrust maneuver systems providing full control of sideways and rotational thrust. However, in the general case, a docking track generation process is non-linear and cannot be solved simply. As such, embodiments disclosed herein may be configured to execute a control loop including a nonlinear dynamic model of mobile structure 101, including navigation control system 190, sideslip characteristics, and wind and water current disturbances, and computing such model iteratively with respect to a starting state of mobile structure 101, a target docking position and orientation, and known navigation hazards. Such model provides target linear and angular velocities along the target docking track and can anticipate slide-slip. Embodiments disclosed herein may also designate a target docking track according to a set of predefined docking track patterns which are linked mobile structure type. Such patterns may be adjusted to fit a particular docking area and/or circumstance. Such docking track patterns may in some embodiments be learned from a user providing user input during a manual docking process, such as part of a training process; this can be done in real time or offline from a large database of recorded docking maneuvers. More specifically with regard to a docking assist user interface, docking assist system 100 may be configured to receive a target docking track as user input provided to user interface 120 as the user drags the icon/image of mobile structure 101 across a rendered chart or image of a docking area to a target docking position.” & Pg. 69, ll. 16-27; See "The Autonomous Vessel Controller layer (e.g., system 100) takes charge of navigating the vessel safely from its current location to the target location and uses sensors (e.g., GNSS, cameras, thermal cameras, AIS, radar, short range radar, ultrasonic sensors, etc.) to provide safe navigation. Such sensor systems may be connected to an artificial intelligence network, such as convolutional neural network, for example, to classify objects around the vessel. The Autonomous Vessel Controller layer may 
Regarding claim 10, Johnson et al. teaches the docking support device of the marine vessel according to claim 1, wherein the short range body detection sensor is a sonar sensor or a camera sensor, having function to detect a distance to a body. (Pg. 14, ll. 1-16; See "Perimeter ranging system 148 may be adapted to detect navigation hazards within a monitoring perimeter of mobile structure 101 (e.g., within a preselected or predetermined range of a perimeter of mobile structure 101) and measure ranges to the detected navigation hazards (e.g., the closest approach distance between a perimeter of mobile structure 101 and a detected navigation hazard) and/or relative velocities of the detected navigation hazards. In some embodiments, perimeter ranging system 148 may be implemented by one or more ultrasonic sensor arrays distributed along the perimeter of mobile structure 101, radar systems, short range radar systems (e.g., including radar arrays configured to detect and/or range objects between a few centimeters and 10s of meters from a perimeter of mobile structure 101), visible spectrum and/or infrared/thermal imaging modules or cameras, stereo cameras, LID AR systems, combinations of these, and/or other perimeter ranging systems configured to provide relatively fast and accurate perimeter sensor data (e.g., so as to accommodate suddenly changing navigation conditions due to external disturbances such as tide and wind loadings on mobile structure 101). An embodiment of perimeter ranging system 148 implemented by cameras mounted to watercraft is discussed with reference to Figs. 2A-I.")
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ward et al. (U.S Publication No. 2019/0361446) teaches methods for controlling movement of a marine vessel near an object.
Ward et al. (EP 3,214,821) teaches a marine vessel station keeping system and method.
Tyers et al. (U.S Publication No. 2013/0297104) teaches a programmable automatic docking system.
Arteaga et al. (U.S Publication No. 2015/0256970) teaches a real-time location information system using multiple positioning technologies. 
Mayer et al. (WO 2019/231464) teaches an apparatus and computer-implemented method for autonomous marine vessel docking. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY M GARTRELLE whose telephone number is 313-446-6539.  The examiner can normally be reached on Telework 9:30am-5:30pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 571-272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/ANTHONY M GARTRELLE/Examiner, Art Unit 3661 
11/24/2021    


/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661